—Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered December 16, 1999, convicting him of criminal contempt in the first degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly ruled that evidence that the defendant called the complainant at work just hours after he appeared at the complainant’s home in violation of an order of protection was admissible to complete the narrative of events (see People v Gines, 36 NY2d 932 [1975]; People v Farrington, 272 AD2d 624, 625 [2000]; People v Crossland, 251 AD2d 509, 510 [1998]; People v DeLeon, 177 AD2d 641, 642 [1991]). Contrary to the defendant’s contention, he was provided with “meaningful representation” (People v Benevento, 91 NY2d 708 [1998]). Furthermore, the trial court properly permitted the prosecution to withdraw its initial plea offer, as the defendant never unequivocally accepted the offer (see People v Johnson, 181 AD2d 832 [1992]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, either are unpreserved for appellate review or without merit. Luciano, J.P., Adams, Townes and Crane, JJ., concur.